Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 21 January 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Jan. 21. 1793.

I received the day before yesterday your’s of the 9th. From an expression in that, as well as the preceding one, I fear you may not have received my letters which have been regular and constant once a week, except once when the post day was perceived to be changed. I then accomodated the day of my writing to the day of the departure of the Western post from Richmond.—I have received information from Mr.  Hylton that he has compleated the sale of Elk hill, and has the bonds and mortgage in his possession, which I desired him to keep till he shall see you, and give them to you to be deposited safe at Monticello. I wish to hear of the sale in Bedford.—I thank you for information of the work done at Monticello, and shall be happy to have the further progress noted in every letter. I now inclose you a bill of scantling to be got by the sawyers. It is material that the stocks should be got as soon as possible, lest the sap should begin to rise, which would occasion the timber to rot very soon. By getting the stocks now too, they may find employment for the oxcart and waggon when the roads from the stone quarry shall be rendered too miry and laborious. In laying off the stocks for the triangular sleepers, as mentioned in the paper, the sawyers will probably need to be shewn by you once or twice how to do it.—The bringing slabs from Henderson’s is another job, when the others cannot be proceeded on. My love to my dear Martha, and am Dear Sir yours most affectionately

Th: Jefferson

